DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2020, has been entered.
 
Status of Claims
This Office Action is in response to the request for continued examination filed October 21, 2020.
Claims 1, 4, 10, 11, 14, and 20 are currently amended.
Claims 2-3, 5-9, 12-13, and 15-19 are in their original or a previous presentation.
Claims 1-20 are currently pending and have been fully examined.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to the 112(a) rejections, Applicant’s arguments and amendments, see Remarks, filed October 21, 2020, with respect to the rejection(s) of claim(s) 1-20 under 112(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
With respect to the prior art, based on further searching in light of the amendments made to the claims, the prior art cited in the Final Rejection, dated September 29, 2020, is still considered the most relevant art. 13.	When considering these and other references, both individually and in combination with each other, it is determined that the current invention still contains allowable subject matter. In the interests of clarity, the previously cited relevant prior art is listed below: 
Becker (Eric Becker, et al., “SmartDrawer: RFID-Based Smart Medicine Drawer for Assistive Environments” PETRA ’09, ISBN 978-1-60558-409-6, © 2009) teaches a system for storing medication and monitoring compliance of a medication regimen that includes a presence indicator, a sensor device that indicates that the medicine has been taken (i.e., the medicine has been removed from the drawer at the time that the patient is supposed to take the medication), and a button to be pressed in case of emergency. These indications can be used to monitor compliance, but there is nothing to suggest that the monitored compliance is used to calculate a trend that will be used to generate a score to be used to issue alerts. Additionally, there is nothing that teaches or suggests any duration related to the emergency button or that the pressing of the emergency button is to be used as an indication that the patient has taken the medication.
Weng (US PG Pub. 2017/0169185) teaches a system for tracking patient health that monitors compliance by measuring indications that the patient has taken a medication (i.e., the bin is opened or closed). The system also uses an indication that a switch has been activated for a duration that exceeds a threshold amount to indicate that a dispensing event has occurred. If the dispensing event occurs outside the patient’s normal schedule for taking the medication, this event is to be used as a sign of misuse of the medication (par. [0091]). However, this switch is not associated with emergencies or an urgency on behalf of the patient. This does monitor a trend in compliance by comparing the user’s actual behavior in taking the medication versus the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/GDM/Examiner, Art Unit 3686                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626